Citation Nr: 1201441	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-46 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1969. 

This case is before the Board of Veterans' Appeals (Board) from a rating decision dated in July 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  The Veteran testified at a hearing before the undersigned in April 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the Veteran's claim for service connection for a back disorder.  VA has a duty to assist claimants in the development of facts pertinent to claim and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran contends that he currently suffers from a back disability that he incurred in service.  Specifically, the Veteran stated that he injured his back on April 19, 1967, when he fell through the roof of a Quonset hut, after which the structure collapsed on him.  The Veteran reported he sought treatment after service and since service.  

While the service records contain no findings consistent with a back injury or a back disability, the Veteran testified that at the time of the incident he was treated at the emergency room at Watson Army Hospital in Fort Dix, New Jersey.  The service personnel records show that the Veteran was stationed at Fort Dix, New Jersey, from February 1967 to May 1967.  In correspondence dated in May 2008, the RO informed the Veteran that records had been requested from Fort Dix VA Medical Center, and records in the file show requests were sent for records from a VA Medical Center in Fort Dix, New Jersey.  However, there is no indication that records were ever requested from Watson Army Hospital for treatment rendered during service.  As the Veteran has put VA on notice that such records exist, and because those records would be pertinent to the Veteran's claim for service connection, they should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Finally, a review of the claims file shows that the most recent VA medical records are dated in August 2010.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for the back disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army Personnel Center, or any other appropriate service department office, and obtain and associate with the claims file records dated between February 1967 to May 1967 pertaining to treatment for a back injury from Watson Army Hospital in Fort Dix, New Jersey.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered if it is determined that the above records do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the appellant with appropriate notice under 38 C.F.R. § 3.159(c), and give him an opportunity to respond. 

2.  Obtain all VA treatment records dated from August 2010 to the present.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


